Exhibit 10.1

EMPLOYMENT AGREEMENT

This Employment Agreement (this “Agreement”), is executed and entered into by
and between MDRNA, Inc., a Delaware corporation (the “Company”), with offices at
3830 Monte Villa Parkway, Bothell, Washington and Peter Garcia (the
“Executive”), effective July 13, 2009 (the “Effective Date”).

W I T N E S S E T H :

WHEREAS, the Company and the Executive wish to enter into this Agreement which
shall set forth the Executive’s terms of employment as Chief Financial Officer
of the Company.

NOW THEREFORE, in consideration of the mutual promises and agreements herein and
for other good and valuable consideration the receipt and sufficiency of which
are hereby mutually acknowledged, the Company and the Executive agree as
follows:

1. Application and Effectiveness of Agreements. Effective as of the Effective
Date, this Agreement shall govern (i) the employment relationship between the
Company and the Executive and (ii) other matters as set forth herein.

2. Employment; Responsibilities and Authority; Definitions.

(a) Subject to the terms and conditions of this Agreement, the Company shall
employ the Executive as its Chief Financial Officer during the Employment Period
(as defined in Section 3, below) and the Executive shall perform such acts and
duties and furnish such services to the Company and its Subsidiaries (as defined
below) as the Chief Executive Officer shall from time to time direct.

(b) Subject to the terms and conditions of this Agreement, the Executive hereby
accepts such employment and agrees to devote his full time and continuous best
efforts to the duties provided for herein.

(c) For purposes of this Agreement: (1) the “Business of the Company” means the
description of the Company’s business as is described in Part I, Item 1 of the
Company’s most recent Annual Report on Form 10-K filed with the U.S. Securities
and Exchange Commission, and as may be amended from time to time during the term
of this Agreement, and (2) the term “Subsidiary” means a corporation or other
entity that is at least majority owned, directly or indirectly, by the Company.

3. Term; Employment Period. The “Employment Period” under this Agreement shall
commence on the Effective Date and shall terminate at the close of business on
July 13, 2012 unless it is (a) extended by written agreement between the parties
or (b) earlier terminated pursuant to Section 11 hereof.

4. Salary. For services rendered to the Company during the Employment Period,
the Company shall compensate the Executive with a base salary, payable in
semi-monthly installments, which initially shall be three hundred thousand
dollars ($300,000) per annum commencing on the Effective Date and which shall
thereafter be set by the Board of Directors of the Company (the “Board”) and/or
the Chief Executive Officer from time to time as determined by the Board and/or
the Chief Executive Officer.

5. Incentive Cash Compensation.

(a) For the Company’s fiscal year that began on January 1, 2009, and for each
subsequent fiscal year or portion thereof during the Employment Period, the
Executive shall also be eligible to receive incentive cash compensation based on
the Executive’s performance in relation to the performance areas and provided
that the Executive meets certain performance targets which the Chief Executive
Officer and/or the Board shall determine and communicate to the Executive as
described below (the “Annual Bonus Plan”). The targeted amount of such Annual
Bonus Plan shall be thirty percent (30%) of the Executive’s base salary for such
year; provided, however, that the Executive and the Company acknowledge that the
amount actually paid to the Executive pursuant to this Section 5 for any fiscal
year or portion thereof may be more or less than said targeted amount, depending
on performance. The timing and amount of any Annual Bonus Plan payout shall be
at the sole discretion of the Company.

(b) The Chief Executive Officer, upon consultation with the Board, shall
establish performance criteria for determination of the incentive cash
compensation that will be payable to the Executive with respect to each fiscal
year of the Company. To the extent possible, such criteria shall be established,
as to each fiscal year, prior to the end of the first month of such fiscal year.
As an example, such performance criteria may be comprised of several designated
performance areas and one or more performance targets in each area. The Company
acknowledges that the business objectives heretofore used in determining the
Executive’s incentive cash compensation have been, and that the performance
areas and performance targets referred to herein shall continue to be, based
largely on the input and recommendations of the Company’s Chief Executive
Officer and that, in exercising its review and supervisory role with respect to
the determination and adoption of those performance areas and performance
targets, the Board or the Compensation Committee of the Board (the “Compensation
Committee”), as the case may be, shall act reasonably and in consultation and
cooperation with the Chief Executive Officer and consistently with past
practice.

(c) As soon as practical following the end of each fiscal year of the Company,
the Chief Executive Officer and/or the Board, shall determine, reasonably and in
good faith, the extent to which the applicable performance criteria for such
fiscal year shall have been achieved and, accordingly, shall cause the
appropriate amount of incentive cash compensation to be paid to the Executive.

6. Stock Options. The Company and the Executive hereby acknowledge that the
Board of Directors has previously approved the grant to the Executive of options
to purchase shares of common stock of the Company (which options shall
constitute “incentive stock options” under the Company’s 2008 Stock Incentive
Plan (the “Plan”)) (the “Outstanding Options”). The terms of the Plan and the
grant agreement granting such Outstanding Options, a copy of which is being
delivered to Executive substantially contemporaneously with the execution of
this Agreement, shall govern the rights and obligations of the Executive with
respect thereto (which grant agreement incorporates the provisions of this
Section 6 and Sections 12 and 21 of this Agreement). Upon the Effective Date of
this Agreement, the Executive shall receive a grant of options to purchase
360,000 shares of common stock of the Company. With respect to these options:
(A) 120,000 options shall vest and be exercisable on July 13, 2010 at the Fair
Market Value (as defined in the Plan) calculated as of the Effective Date (the
“Effective Date Strike Price”); (B) 30,000 options shall vest and be exercisable
on each of October 13, 2010, January 13, 2011, April 13, 2011 and July 13, 2011
(for an aggregate 120,000 options during such period) at the Effective Date
Strike Price plus $1.00; and (C) 30,000 options shall vest and be exercisable on
each of October 13, 2011, January 13, 2012, April 13, 2012 and July 12, 2012
(for an aggregate 120,000 options during such period) with a strike price equal
to the Effective Date Strike Price plus $2.00. In addition, during the
Employment Period the Board of Directors may grant additional options to
purchase shares of common stock of the Company to the Executive.

7. Restricted Shares. The Company and the Executive hereby acknowledge that the
Board or the Compensation Committee has issued, and may, in the discretion of
the Board or the Compensation Committee, in the future issue, to the Executive
restricted shares of common stock of the Company (collectively, whether issued
prior to or after the Effective Date, the “Outstanding Restricted Shares”). The
terms of the grant agreements issuing such Outstanding Restricted Shares shall
govern the rights and obligations of the Executive with respect thereto,
subject, however, to the provisions of Sections 12 and 21 of this Agreement, if
and as applicable.

8. Relocation and Temporary Travel Expenses The Company hereby agrees to pay
Executive for costs typically associated with the Executive’s relocating to
Washington State. Specifically, the Company agrees to pay the Executive ninety
thousand dollars ($90,000) in two separate payments of forty-five thousand
dollars ($45,000) through its regular payroll process, on September 15, 2009 and
January 15, 2010. The Company shall reimburse Executive for his reasonable
travel expenses from his home residence to Bothell, Washington until
September 2, 2009. Reimbursements shall be made pursuant to Company’s
reimbursement policy and consistent with Section 13 hereof.

9. Benefits. During the Employment Period, the Company shall provide to the
Executive at least such employee benefits as are provided to other executive
officers of the Company.

10. Paid Time Off. The Executive shall be entitled to paid time off in
accordance with the Company’s policies in effect from time to time for executive
officers of the Company.

11. Termination.

(a) Executive’s employment by the Company shall be “at will.” In other words,
either the Company or the Executive may terminate Executive’s employment by the
Company at the end of any calendar month, with or without Cause or Good Reason
(as such terms are defined below), in its or his sole discretion, upon thirty
(30) days’ prior written notice of termination. In addition, the Executive’s
employment by the Company shall be terminated by his death or Disability (as
defined below). Termination of the Executive’s employment as provided for herein
shall terminate the Employment Period.

(b) For purposes of this Agreement, in the case of a termination of the
Executive’s employment hereunder by the Executive, the term “Good Reason” shall
have the meaning set forth for it below; in the case of a termination of the
Executive’s employment hereunder by the Company, the term “Cause” shall have the
meaning set forth for it below; and the other terms set out below in this
Section 11 shall have the meanings provided for them respectively:

(i) “Good Reason” shall mean (i) any substantial diminution in the Executive’s
authority or role as Chief Financial Officer; (ii) failure of the Company to pay
to the Executive any amounts of base salary as provided for in Sections 4 or 5
above, or to honor promptly any of its obligations or commitments regarding
stock options or other benefits referred to in Sections 7, 8, 9, and/or 10
above, or to honor promptly any of its other material obligations hereunder; or
(iii) a material demotion in the Executive’s title or status.

(ii) “Cause” shall mean (i) the Executive’s willful and repeated failure to
perform his duties hereunder or to comply with any reasonable and proper
direction given by the Chief Executive Officer; (ii) the Executive being found
guilty in a criminal court of an offense involving moral turpitude; (iii) the
Executive’s commission of any material act of fraud or theft against the
Company; or (iv) the Executive’s material violation of any of the material
terms, covenants, representations or warranties contained in this Agreement.

(c) “Disability” shall mean total and permanent disability as defined in
Section 22(e)(3) of the Internal Revenue Code of 1986, as amended.

(d) “Termination Date” shall mean (i) if this Agreement is terminated on account
of death, the date of death; (ii) if this Agreement is terminated for
Disability, the date that such Disability is established; (iii) if this
Agreement is terminated by the Company or by the Executive prior to July 13,
2012, the effective date of the termination as provided in Section 11(a) hereof;
or (iv) if this Agreement expires by its terms, July 13, 2012.



  12.   Severance.

(a) Subject to Section 20 hereof, if (i) the Company terminates the employment
of the Executive prior to July 13, 2012 against his will and without Cause, or
(ii) the Executive terminates his employment prior to July 13, 2012 for Good
Reason, then (A) Executive shall be entitled to receive base salary, incentive
cash compensation if performance targets established pursuant to Paragraph 5
have been met (determined on a pro-rated basis as to the year in which the
Termination Date occurs), pay for accrued but unused paid time off, and
reimbursement for expenses pursuant to Section 13 hereof through the Termination
Date plus a lump sum equal to twelve (12) months of the Executive’s specified
base salary hereunder at the rate in effect on the Termination Date, and
(B) notwithstanding the vesting and exercisability provisions otherwise
applicable to Outstanding Options and the restrictions applicable to Outstanding
Restricted Shares, all of such options shall be fully vested and exercisable
upon such termination and shall remain exercisable as specified in the option
grant agreements, and all of such restricted shares shall thereon become
immediately and fully vested. Except to the extent that more time is required to
determine any of the incentive compensation amounts, the Company shall pay the
cash amounts provided for in this Section 12 within thirty (30) days after the
six (6) month anniversary of the date of such termination (but no later than the
end of the calendar year in which such six (6) month anniversary occurs);
provided, however, that pay for accrued but unused paid time off shall be paid
as soon as practicable following such termination, and that to the extent that
Section 409A of the Internal Revenue Code of 1986 and any guidance or
regulations issued thereunder, as amended, do not require the effectuation of
the six (6) month delay described above with respect to any other cash amounts
provided for in this Section 12, the Company shall pay such cash amounts within
thirty (30) days after the date of such termination (but no later than the end
of the calendar year in which such termination occurs). Notwithstanding the
foregoing, the Company shall not be required to pay any severance pay for any
period following the Termination Date if the Executive shall have materially
violated the provisions of Section 17, 18, or 19 of this Agreement.

(b) Subject to Section 20 hereof, if (A) the Executive voluntarily terminates
his employment prior to July 13, 2012 other than for Good Reason or (B) the
Executive’s employment is terminated by the Company prior to July 13, 2012 for
Cause, then the Executive shall be entitled to receive salary, pay for accrued
but unused paid time off, and reimbursement of expenses pursuant to Section 13
hereof through the Termination Date only; vesting of Outstanding Options and
Outstanding Restricted Shares shall cease on such Termination Date; any then
un-vested Outstanding Options shall terminate (with the then-vested Outstanding
Options vested and exercisable as specified in the option grant agreements). The
Company shall pay the cash amounts provided for in this Section 12 within thirty
(30) days after the six (6) month anniversary of the date of such termination
(but no later than the end of the calendar year in which such six (6) month
anniversary occurs); provided, however, that pay for accrued but unused paid
time off shall be paid as soon as practicable following such termination, and
that to the extent that Section 409A of the Internal Revenue Code of 1986 and
any guidance or regulations issued thereunder, as amended, do not require the
effectuation of the six (6) month delay described above with respect to any
other cash amounts provided for in this Section 12, the Company shall pay such
cash amounts within thirty (30) days after the date of such termination (but no
later than the end of the calendar year in which such termination occurs).

(c) Subject to Section 20 hereof, if the Executive’s employment is terminated
prior to July 13, 2012 due to death or Disability, the Executive (or his estate
or legal representative as the case may be) shall be entitled to receive
(i) salary, reimbursement of expenses pursuant to Section 13 hereof, and pay for
any unused paid time off accrued through the Termination Date; (ii) a pro-rated
amount of incentive cash compensation for the fiscal year in which the
Termination Date occurs; and (iii) a lump sum equal to base salary at the rate
in effect on the date of such termination for the lesser of (a) twelve
(12) months and (b) the remaining term of this Agreement at the time of such
termination. In such case, vesting of the Outstanding Options and Outstanding
Restricted Shares shall cease on such Termination Date, and any then un-vested
Outstanding Options shall terminate (with the then-vested Outstanding Options
vested and exercisable as specified in the option grant agreements). Except to
the extent that more time is required to determine any of the incentive
compensation amounts, the Company shall pay the cash amounts provided for in
this Section 12 on the thirtieth (30th) day following the Executive’s death, or
if termination is due to Disability, within thirty (30) days after the six
(6) month anniversary of the date of such termination (but no later than the end
of the calendar year in which such six (6) month anniversary occurs); provided,
however, that to the extent that Section 409A of the Internal Revenue Code of
1986 and any guidance or regulations issued thereunder, as amended, do not
require the effectuation of the six (6) month delay described above with respect
to any cash amounts provided for in this Section 12 upon termination due to
Disability, the Company shall pay such cash amounts within thirty (30) days
after the date of such termination (but no later than the end of the calendar
year in which such termination occurs).

(d) In addition to the provisions of Section 12(a), 12(b), or 12(c), hereof, as
the case may be, to the extent COBRA shall be applicable or as provided by law,
the Executive shall be entitled to continuation of group health plan benefits
for the periods provided by law following the Termination Date if the Executive
makes the appropriate election and payments; provided, further, that if the
Executive is entitled to severance under Section 12(a) hereof, and the Executive
elects COBRA coverage under a group health plan maintained by the Company, the
Company shall continue to contribute towards the cost of such coverage for the
Executive and his dependents for the twelve (12) month period following his
Termination Date, at the same rate which was in effect upon the date of such
termination of employment.

(e) Subject to Section 20 hereof, the Executive acknowledges that, upon
termination of his employment, he is entitled to no other compensation,
severance or other benefits other than those specifically set forth or referred
to in this Agreement.

13. Expenses. The Company shall pay or reimburse the Executive for all expenses
that are reasonably incurred by him in furtherance of his duties hereunder and
such further expenses as may be authorized and approved by the Company from time
to time.

14. Facilities and Services. The Company shall furnish the Executive with office
space, secretarial and support staff, and such other facilities and services as
shall be reasonably necessary for the performance of his duties under this
Agreement.

15. Place of Performance. The Executive shall perform his duties at the main
offices of the Company subject to reasonable travel requirements which may be
authorized and directed from time to time by the Chief Executive Officer.

16. Insurance and Indemnity. With respect to his service hereunder, the Company
shall maintain, at its expense, customary directors’ and officers’ liability and
errors and omissions insurance covering the Executive and, if such coverage is
available at reasonable cost, for all other executive officers and directors of
the Company, in an amount both deemed appropriate by the Company and available
in the marketplace. To the extent such defense and indemnification are not fully
and irrevocably provided by Company-supplied insurance, the Company shall defend
and indemnify the Executive, to the fullest extent permitted by law, from and
against any liability asserted against or incurred by the Executive (a) by
reason of the fact that the Executive is or was an officer, director, employee,
or consultant of the Company or any affiliate or related party or is or was
serving in any capacity at the request of the Company for any other corporation,
partnership, joint venture, trust, employment benefit plan or other entity or
enterprise or (b) in connection with any action(s), omission(s), or
occurrence(s) during the course of such service or such status as an officer,
director, employee, or consultant of or to any of the foregoing. The Company’s
obligations under this Section 16 shall survive the termination of the
Executive’s employment hereunder and any termination of this Agreement.

17. Non-Competition.

(a) The Executive agrees that, except in accordance with his duties under this
Agreement on behalf of the Company, he will not during the Employment Period:
participate in, be employed in any capacity by, serve as director, consultant,
agent or representative for, or have an interest, directly or indirectly in, any
enterprise which is engaged in the business of developing, licensing, or selling
technology, products or services which are directly competitive with the
Business of the Company or any of its Subsidiaries or with any technology,
products or services being actively developed, with the bona fide intent to
market same, by the Company or any of its Subsidiaries at the time in question;
provided, however, that interests in publicly-traded entities that constitute
less than a five percent (5%) interest in such entities, and do not otherwise
constitute control either directly or indirectly of such entities, which
interests were acquired or are held for investment purposes, shall not be deemed
to be a violation of this paragraph.

(b) In addition, the Executive agrees that, for a period of twelve (12) months
after the end of the Executive’s employment by the Company, the Executive shall
not (1) own, either directly or indirectly or through or in conjunction with one
or more members of his or his spouse’s family or through any trust or other
contractual arrangement, a greater than five percent (5%) interest in, or
otherwise control either directly or indirectly, or (2) participate in, be
employed in any capacity by, or serve as director, consultant, agent or
representative for, any partnership, corporation, or other entity which is
engaged in the business of developing, licensing, or selling technology,
products or services which are directly competitive with the Business of the
Company or any of its Subsidiaries as of the termination of the Executive’s
employment with the Company or which are directly competitive with any
technology, products, or services being actively developed by the Company or any
of its Subsidiaries, with the bona fide intent to market same, as of the
termination of the Executive’s employment at the Company; provided, however,
that employment or service as a consultant, agent or representative shall not be
subject to the foregoing limitation in this Section 17(b) to the extent that
such employment or service would not be directly competitive with and/or adverse
to the Business of the Company or any of its Subsidiaries or with and to any
products or services being offered by the Company or any of its Subsidiaries at
the date such employment terminated or then being actively developed, with the
bona fide intent to market same, by the Company or any of its Subsidiaries.

(c) Executive further agrees, for twelve (12) months following the end of the
Executive’s employment by the Company, to refrain from directly or indirectly
soliciting or hiring the Company’s collaborative partners, consultants,
certified research organizations, principal vendors, licensees or employees
except any such solicitation in connection with activities that would not be
directly competitive with and/or adverse to the Business of the Company or any
of its Subsidiaries or with and to any products or services being offered by the
Company or any of its Subsidiaries at the date such employment terminated or
then being actively developed, with the bona fide intent to market same, by the
Company or any of its Subsidiaries.

(d) Executive further agrees, while employed by the Company and for twelve
(12) months following the end of the Executive’s employment by the Company, that
he will not, directly or indirectly, as a sole proprietor, member of a
partnership or as a stockholder, investor, officer or director of a corporation,
or as an employee, agent, associate or consultant of any person, firm or
corporation, other than for the exclusive benefit of the Company or any of its
Subsidiaries, solicit or accept business from, or perform or supervise the
performance of any services related to such business for, (i) any client of the
Company or any of its Subsidiaries who was a client during the Executive’s
employment with the Company, (ii) any clients or prospective clients of the
Company or any of its Subsidiaries who were solicited or serviced, directly or
indirectly, by the Executive, in whole or in part, or (iii) any former client of
the Company or any of its Subsidiaries who was a client within one (1) year
prior to the Executive’s termination of employment and who was solicited or
serviced, directly or indirectly, by the Executive, or by those supervised,
directly or indirectly, by the Executive, in whole or in part, in connection
with activities that would be directly competitive with and/or adverse to the
Business of the Company or any of its Subsidiaries or with and to any products
or services being offered by the Company or any of its Subsidiaries at the date
such employment terminated or then being actively developed, with the bona fide
intent to market same, by the Company or any of its Subsidiaries.

(e) The Executive hereby agrees that damages and any other remedy available at
law would be inadequate to redress or remedy any loss or damage suffered by the
Company upon any breach of the terms of this Section 17 by the Executive, and
the Executive therefore agrees that the Company, in addition to recovering on
any claim for damages or obtaining any other remedy available at law, also may
enforce the terms of this Section 17 by injunction or specific performance, and
may obtain any other appropriate remedy available in equity.

18. Assignment of Patents. Executive shall disclose fully to the Company any and
all discoveries he shall make and any and all ideas, concepts or inventions he
shall conceive or make that are related or applicable to the Business of the
Company or of any of its Subsidiaries or to any other products, services, or
technology in medicine or the health sciences in which the Company shall during
the Employment Period undertake, or actively and in good faith consider,
research or commercial involvement; provided, however, that either (a) such
discovery(ies), idea(s), concept(s) and/or invention(s) are made by the
Executive during the Employment Period or (b) such discovery(ies), idea(s),
concept(s) and/or invention(s) are made by the Executive during the period of
six (6) months after his employment terminates and are in whole or in part the
result of his work with the Company. Such disclosure is to be made promptly
after each such discovery or conception, and each such discovery, idea, concept
or invention will become and remain the property of the Company, whether or not
patent applications are filed thereon. Upon the request and at the expense of
the Company, the Executive shall (i) make application through the patent
solicitors of the Company for letters patent of the United States and any and
all other countries at the discretion of the Company on such discoveries, ideas
and inventions, and (ii) assign all such applications to the Company, or at its
order, without additional payment by the Company except as otherwise agreed by
the Company and the Executive. The Executive shall give the Company, its
attorneys and solicitors, reasonable assistance in preparing and prosecuting
such applications and, on request of the Company, execute such papers and do
such things as shall be reasonably necessary to protect the rights of the
Company and vest in it or its assigns the discoveries, ideas or inventions,
applications and letters patent herein contemplated. Said cooperation shall also
include such actions as are reasonably necessary to aid the Company in the
defense of its rights in the event of litigation. This Section 18 shall not
apply to any invention for which no equipment, supplies, facilities, or trade
secret information of the Company or its Subsidiaries was used, and which was
developed entirely on the Executive’s own time, unless (i) the invention relates
directly to the Business of the Company or of any of its Subsidiaries or to the
actual or demonstrably anticipated research or development of the Company or of
any of its Subsidiaries, or (ii) the invention results from any work performed
by the Executive for the Company.

19. Trade Secrets.

(a) In the course of the term of this Agreement, it is anticipated that the
Executive shall have access to secret or confidential technical, scientific and
commercial information, records, data, formulations, specifications, systems,
methods, plans, policies, inventions, material and other knowledge that is
(are) specifically related or applicable to the Business of the Company or of
any of its Subsidiaries or to any other products, services, or technology in
medicine or the health sciences in which the Company shall during the Employment
Period undertake, or actively and in good faith consider, research or commercial
involvement and that is/are owned by the Company or its Subsidiaries
(“Confidential Material”). The Executive recognizes and acknowledges that
included within the Confidential Material are the following as they may
specifically relate or be applicable to the Company’s drug delivery business or
technology, or to current or specifically contemplated future drug delivery
products or services: the Company’s confidential commercial information,
technology, formulations, STA-T (Systemic Transnasal Absorption Technology) and
know-how, methods of manufacture, chemical formulations, device designs, pending
patent applications, clinical data, pre-clinical data and any related materials,
all as they may exist from time to time, and that such material is or may be
valuable special, and unique aspects of the Company’s business. All such
Confidential Material shall be and remain the property of the Company. Except as
required by his duties to the Company, the Executive shall not, directly or
indirectly, either during the term of his employment or at any time thereafter,
disclose or disseminate to anyone or make use of, for any purpose whatsoever,
any Confidential Material. Upon termination of his employment, the Executive
shall promptly deliver to the Company all Confidential Material (including all
copies thereof, whether prepared by the Executive or others) which are in the
possession or under the control of the Executive. The Executive shall not be
deemed to have breached this Section 19 if the Executive is compelled by legal
process or order of any judicial, legislative, or administrative authority or
body to disclose any Confidential Material.

(b) The Executive hereby agrees that damages and any other remedy available at
law would be inadequate to redress or remedy any loss or damage suffered by the
Company upon any breach of the terms of this Section 19 by the Executive, and
the Executive therefore agrees that the Company, in addition to recovering on
any claim for damages or obtaining any other remedy available at law, also may
enforce the terms of this Section 19 by injunction or specific performance, and
may obtain any other appropriate remedy available in equity.

20. Payment and Other Provisions After Change of Control.

(a) In the event the Executive’s employment with the Company is terminated
either by the Company or by the Executive (other than because of the Executive’s
death or Disability) following the occurrence of a Change of Control (regardless
of whether such termination is for Good Reason or for Cause or otherwise) and
the date of such termination is prior to July 13, 2012 and within one (1) year
following the occurrence of such Change of Control, then the Executive shall be
entitled to receive from the Company, in lieu of the severance payment otherwise
payable pursuant to Section 12 hereof, salary, expense reimbursement, and pay
for unused paid time off through the termination date and, in addition, the
following:

(i) Additional Amount Based on Base Salary. A lump-sum amount equal to twelve
(12) months of Executive’s specified base salary hereunder;

(ii) Incentive Cash Compensation. The amount of the Executive’s incentive cash
compensation for the fiscal year in which the date of termination occurs
pursuant to the parameters created in Paragraph 5 (determined on a pro-rated
basis) plus an additional lump-sum amount equal to thirty percent (30%) of the
Executive’s base salary for such year; and

(iii) Other Benefits. Notwithstanding the vesting and/or exerciseability
provisions otherwise applicable to Outstanding Options and the vesting and
restriction provisions applicable to Outstanding Restricted Shares, all such
stock options shall be fully vested and exercisable, and all such restricted
shares shall be fully vested, upon a Change of Control and, in the case of the
options, shall remain exercisable as specified in the option grant agreements,
and subject to the right of the Company to direct the sale of shares in
connection with a Change of Control.

Except to the extent that more time is required to determine the incentive cash
compensation payable pursuant to Section 20(a)(ii) hereof, the Company shall pay
the cash amounts provided for in this Section 20(a) within thirty (30) days
after the six (6) month anniversary of the date of such termination (but no
later than the end of the calendar year in which such six (6) month anniversary
occurs).

(b) For purposes of this Agreement, the term “Change of Control” shall mean:

(i) The acquisition by any individual, entity or group (within the meaning of
Rule 13d-3 promulgated under the Securities Exchange Act of 1934, as amended
(the “Exchange Act”) or any successor provision) (any of the foregoing hereafter
a “Person”) other than from the Company of forty percent (40%) or more of either
(a) the then outstanding shares of the common stock of the Company, par value
$0.006 (the “Common Stock”) or (b) the combined voting power of the then
outstanding voting securities of the Company entitled to vote generally in the
election of directors (the “Voting Securities”), provided, however, that such an
acquisition by one of the following shall not constitute a change of control:
(1) the Company or any of its Subsidiaries, or any employee benefit plan (or
related trust) sponsored or maintained by the Company or any of its Subsidiaries
or (2) any Person that is eligible, pursuant to Rule 13d-1(b) under the Exchange
Act, to file a statement on Schedule 13G with respect to its beneficial
ownership of Voting Securities, whether or not such Person shall have filed a
statement on Schedule 13G, unless such Person shall have filed a statement on
Schedule 13D with respect to beneficial ownership of forty percent (40%) or more
of the Voting Securities or (3) any corporation with respect to which, following
such acquisition, more than sixty percent (60%) of both the then outstanding
shares of common stock of such corporation and the combined voting power of the
then outstanding voting securities of such corporation entitled to vote
generally in the election of directors is then beneficially owned, directly or
indirectly, by all or substantially all of the individuals and entities who were
the beneficial owners, respectively, of the Outstanding Capital Stock or Voting
Securities immediately prior to such acquisition in substantially the same
proportions as their ownership, immediately prior to such acquisition, of the
Outstanding Capital Stock or Voting Securities, as the case may be; or

(ii) Individuals who, as of the Effective Date, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board and J. Michael French ceases to be the Chief Executive Officer of the
Company, provided that any individual becoming a director subsequent to the
Effective Date whose election or nomination for election by the Company’s
shareholders was approved by a vote of at least a majority of the directors then
comprising the Incumbent Board shall be considered as though such individual
were a member of the Incumbent Board, but excluding, for this purpose, any such
individual whose initial assumption of office is in connection with an actual or
threatened election contest relating to the election of the Directors of the
Company (as such terms are used in Rule 14a-11 of Regulation 14A, or any
successor section, promulgated under the Exchange Act); or

(iii) Approval by the shareholders of the Company of a reorganization, merger or
consolidation (a “Business Combination”), in each case, with respect to which
all or substantially all holders of the Outstanding Capital Stock and Voting
Securities immediately prior to such Business Combination do not, following such
Business Combination, beneficially own, directly of indirectly, in substantially
the same proportions, more than sixty percent (60%) of, respectively, the then
outstanding shares of common stock and the combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from the Business
Combination; or

(iv) A complete liquidation or dissolution of the Company; or

(v) A sale or other disposition of all or substantially all of the assets of the
Company other than to a corporation with respect to which, following such sale
or disposition, more than sixty percent (60%) of the then outstanding shares of
common stock and the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors are then
owned beneficially, directly or indirectly, by all or substantially all of the
individuals and entities who were the beneficial owners, respectively, of the
Outstanding Capital Stock or Voting Securities Immediately prior to such sale or
disposition in substantially the same proportions as their ownership of the
Outstanding Capital Stock and Voting Securities, as the case may be, immediately
prior to such sale or disposition.

21. Notices. Any notice required or permitted to be given under this Agreement
shall be sufficient if in writing and personally delivered (including by regular
messenger service, signature required) or sent by registered or certified mail,
return receipt requested, to both his office and his residence, in the case of
notices directed to the Executive, or to its principal office, Attn.: Chief
Executive Officer, in the case of notices directed to the Company, or to such
other address and/or addressee as the party to whom such notice is directed
shall have designated for this purpose by notice to the other in accordance with
this Section 21. Such notices shall be effective upon personal delivery or three
(3) days after mailing.

22. Entire Agreement; Waiver. This Agreement contains the entire understanding
of the parties with respect to the subject matter hereof (it being acknowledged,
however, that the Company and the Executive have entered and may enter into
certain grant agreements relating to Outstanding Options and Outstanding
Restricted Shares, which shall be effective in accordance with the terms thereof
to the extent consistent with the terms of this Agreement). This Agreement may
not be changed orally but only by an instrument in writing, signed by the party
against whom enforcement of any waiver, change, modification or discharge is
sought. Waiver of or failure to exercise any rights provided by this Agreement
in any respect shall not be deemed a waiver of any further or future rights.

23. Binding Effect; Assignment. The rights and obligations of this Agreement
shall bind and inure to the benefit of any successor of the Company by
reorganization, merger or consolidation, or any transferee of all or
substantially all of the Company’s business or properties. The Executive’s
rights hereunder are personal to and shall not be transferable nor assignable by
the Executive.

24. Headings. The headings contained in this Agreement are for reference
purposes only and shall not affect the meaning or interpretation of this
Agreement.

25. Governing Law; Arbitration. This agreement shall be construed in accordance
with and governed for all purposes by the laws of the State of Washington
applicable to contracts made and to be performed wholly within such state.
Except as otherwise provided in Sections 17(e) and 19(b) of this Agreement, any
dispute or controversy arising out of or relating to this Agreement shall be
settled by arbitration in accordance with the rules of the American Arbitration
Association, and judgement upon the award may be entered in any court having
jurisdiction thereover. The arbitration shall be held in King County, Washington
or in such other place as the parties hereto may agree.

26. Further Assurances. Each of the parties agrees to execute, acknowledge,
deliver and perform, and cause to be executed, acknowledged, delivered and
performed, at any time and from time to time, all such further acts, deeds,
assignments, transfers, conveyances, powers of attorney and/or assurances as may
be necessary or proper to carry out the provisions or intent of this Agreement.

27. Severability. The parties agree that if any one or more of the terms,
provisions, covenants or restrictions of this Agreement shall be determined by a
court of competent jurisdiction to be invalid, void, or unenforceable, the
remainder of the terms, provisions, covenants and restrictions of this Agreement
shall remain in full force and effect and shall in no way be affected, impaired
or invalidated.

28. Counterparts. This Agreement may be executed in several counterparts, and
all counterparts so executed shall constitute one agreement, binding on the
parties hereto, notwithstanding that both parties are not signatory to the
original or the same counterpart.

29. Section 409A. The Company intends that income provided to the Executive will
not be subject to taxation under Section 409A of the Internal Revenue Code. The
provisions of this Agreement shall be interpreted and construed in favor of
satisfying any applicable requirements of Section 409A of the Code, provided if
the Company is advised by counsel that the matter is not free from doubt whether
such provisions are satisfied, the Company may take, or refrain from taking,
such actions such that such provisions are satisfied.

1

IN WITNESS WHEREOF, MDRNA, INC. has caused this instrument to be signed by a
duly authorized officer and the Executive has hereunto set his hand as of the
day and year first above written.

      Company:  
MDRNA, INC.
By: /s/ J. Michael French
   
 
   
Name: J. Michael French
Title: Chief Executive Officer
Executive:  
/s/ Peter S. Garcia
   
 
   
Name: Peter S. Garcia
Title: Chief Financial Officer

2